 
EXHIBIT 10.1
 
[img001.jpg]
Via E-Mail
 
May 12, 2017
 
Mr. Peter A Kaouris
21525 27th avenue
Bayside, NY 11360
 
Dear Peter:
 
We are pleased to offer you the position of Chief Accounting Officer with
Voltari Corporation (the “Company”) at a semi-monthly salary of $6,770.84
(annualized at $162,500 for a full 365-day year). Your employment is expected to
begin on or around May 22, 2017 on a full-time basis. You will receive your
first semi-monthly paycheck on Thursday, June 15, 2017. All of your compensation
is subject to deductions as required by law.
 
You will be eligible to participate in our Paid Time Off (PTO) program which
provides staff members with paid time away from work for vacation, personal
time, personal or family illness, personal religious holidays, weather-related
absences when the office has not been closed, or other personal reasons.
Eligibility for PTO begins after 30 days of employment and is initially provided
on an accrual basis with each pay period at a rate of 5.67 hours per pay period
(17 days annualized). PTO accruals will increase as years of service increase,
and unused PTO balances may be carried over from year to year or cashed out
based on the maximum annual accrual allowed. The Company reserves the right to
add, change or terminate benefits at any time including, but not limited to, the
PTO program set forth above.
 
As a condition of your initial and continued employment with the Company, you
agree that during and after your employment you shall not disclose to any third
party any confidential or proprietary information of the Company, any of its
affiliates or subsidiaries, or any of their respective owners, members,
directors, managers, and employees. You further agree that during and after your
employment you will not disparage, verbally or in writing, anyone in the Company
or any of its affiliates or subsidiaries, including any of their respective
owners, members, directors, managers, or employees, and their family members.
You must sign and return the attached confidentiality policy to reflect your
agreement. Nothing in this offer of employment prohibits you from reporting any
possible violations of federal law or regulation to any government agency or
entity, including but not limited to the Department of Justice and the
Securities and Exchange Commission, or making any other disclosures that are
protected under the whistleblower provisions of federal law or regulation. You
are not required to notify the Company that you will make or have made such
reports or disclosures.
 
In addition, you must first clear the Company’s background investigation and
drug test, and sign and return the attached confidentiality agreement. A Company
representative will contact you shortly regarding the background investigation
and drug testing processes.
 
At the appropriate time, you will be expected to execute certain employment
documents (such as confidentiality and insider trading policies).
 
This letter does not constitute an employment agreement or contract. You
understand that your employment is “at will” and can be terminated, with or
without cause and with or without notice, at any time. Nothing contained in this
letter shall limit or otherwise alter the foregoing. Your employment will be
subject to other policies, terms, and conditions that may be established or
modified by the Company from time to time. By signing below, you acknowledge
that no representations, oral or written, express or implied, have been made by
the Company as to any minimum or specified term or length of employment or that
you may be terminated only for cause or only after the Company engages in
corrective action or counseling.
 
If you have any questions on this offer, please feel free to contact me. We look
forward to your joining our team! Please let us know by May 12, 2017 if you plan
to do so as set forth in this letter.
 
Very truly yours,
 
/s/ Kenneth Goldmann
 
Chief Administrative and Accounting Officer

 
Acknowledged:


 /s/ Peter Kaouris
 
5/12/2017
Date
 
 
